 



Exhibit 10.38
Approved by the Board of Directors 2/1/08
NCB EXECUTIVE MANAGEMENT
SHORT TERM INCENTIVE PLAN for 2008
1. Grow Core Profitability

  A.   Meet pretax net income budget.     B.   No award is earned under this
plan if pretax net income is below budget.

2. Risk Management

  A.   No award is earned under this plan if non-performing assets exceed 1.5%
of total consolidated assets at year end.

3. Mission Banking

  A.   No award is earned under this plan unless “Best Efforts” evaluation is
achieved.

Awards

                            Incentive Award as a Percentage     Of Year End 2008
Base Salary Pretax Net Income           Executive Council   CEO
Budget
  Up to     20 %     25 %
$23 Million
  Up to     35 %     45 %

          The award for the CEO and Executive Council will be adjusted upward
proportionately for pretax net income between budget and the target of
$23 million.
          In addition, an “Add-on” award may be earned by exceeding the pretax
net income target of $23 million. The maximum additional award is 5% of salary
for the CEO and 7.5% of salary for the Executive Council. For each 1% that
pretax net income exceeds the $23 million target, 1% of salary is added to the
award earned, up to a maximum total award of 50% of salary for the CEO and 42.5%
of salary for the Executive Council.
          The CEO determines incentive awards for each Executive Council
participant based upon the results of this plan and the achievement of
individual performance objectives. The Compensation Committee determines the
award for the CEO.
          Any awards under the Short Term Incentive Plan shall be paid on
February 15, 2009 and only to participants who are employed by NCB on
February 15, 2009.
          PARTICIPANTS
          Snyder, Brookner, Connealy, Fannon, Hackman, Harris, Hiltz, Luzik, and
Reed

